                IN THE UNITED STATES DISTRICT COURT FOR THE
              NORTHERN DISTRICT OF ILLINOIS, WESTERN DIVISION

LEONARD LOGAN                                  )
                                               )
       Plaintiff,                              )       Case No. 18 CV 6874
                                               )
               vs.                             )
                                               )
BRUCE RAUNER, et al.,                          )
                                               )       Hon. Mag. Judge Johnston
       Defendants.                             )


                                      NOTICE OF MOTION

       Please take notice that on Thursday, February 14, 2019, at 10:00 a.m., I will appear before
the Honorable Judge Johnson in the courtroom usually occupied by him at 327 South Church Street
in Rockford, Illinois, and then and there present Plaintiff’s Motion for an Extension of Time to File
an Amended Complaint.



                                                       RESPECTFULLY SUBMITTED,


                                                       /s/ Tara Thompson
                                                       Attorney for Plaintiff
                                                       Loevy & Loevy
                                                       311 N. Aberdeen St., 3rd Floor
                                                       Chicago, IL 60607
                                                       Ph: (312) 243-5900
                                                       Fax: (312) 243-5902
                                CERTIFICATE OF SERVICE

      I, Tara Thompson, an attorney, certify that on February 8, 2019, I sent by electronic
means a copy of the attached Notice of Motion to counsel of record through this Court’s
CM/ECF System.

                                                    /s/Tara Thompson




                                               2
